DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim recites the limitation “preferably likewise for changing the morphology” rendering the claim indefinite.  It is unclear if the limitations following the term “preferably” are positively required by the claim.
Claims 2-19 depend upon claim 1 and are therefore also rejected.
With regards to claim 2, the claim recites “in particular where the second pitch value is larger than or equal to the first pitch value, or alternatively is smaller than the first pitch value” rendering the claim indefinite.  It is unclear if the limitations following the term “in particular” are positively required by the claim.
With regards to claim 7, the claim recites conditional limitations referring to “when a smaller pitch value is provided” and “when a larger pitch value is provided”; however, the claims do not positively set forth that the pitch of the screw is required to change.  It is unclear what the metes and bounds of claim 7 are if the pitch value is constant.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Torii et al. (Pub No 2016/0199529).
With regards to claim 1, Torii teaches a single screw extruder (Fig. 1-3).  With regards to the limitation “for changing a morphology of a superabsorbent polymer gel”, this limitation is interpreted as an intended use of the single screw extruder set forth in the body of the claim and is not interpreted as a positive claim limitation as discussed in MPEP 2111.02 II.  Torii teaches that the extruder comprises an input aperture (14) capable of receiving a material including applicant’s intended SAP gel.  Torii teaches a channel (13) connected to the input aperture.  Torii teaches a screw (11) arranged within the channel and an output aperture (16) for discharging material (Fig. 1, ¶ 0093-0094).  Torii teaches that the screw comprises a central shank (22) with a helical flight (23) (¶ 0097).  Torii teaches that the channel extends from an inlet to an outlet of the extruder (Fig. 1) and is thus interpreted as having an input zone, output zone and conveying zone as no particular distinguishing feature is recited for the zones within the claim.  Torii teaches that the screw has a pitch value (P) of a pitch of the screw flight (Fig. 6).  Torii teaches that the channel has at least one mixing element (19) which protrudes into the channel of the extruder (Fig. 6).  With regards to the limitation that the mixing element is “configured for the mixing of the SAP polymer gel”, Torii teaches that the clearance between the flight section and the element (19) applies a shearing force to the material (¶ 0104) interpreted to read upon being capable of preforming the intended use.  The extruder comprising a screw flight of Torii is interpreted as being capable of conveying and discharging an SAP polymer gel.  The device of Torii is explicitly taught as being capable of grinding gel to a particular particle size (¶ 0192-0197) and is 
With regards to claim 2, Torii teaches that the screw comprises multiple flight elements within the conveying zone (Fig. 6) each of which represents a pitch value which may be equal to another second pitch value of an adjacent flight.
With regards to claim 8, Torii teaches using pitch values of 59.1, 48 and 75 mm (Table 1).
With regards to claim 9, Torii teaches a value of a flight land width of 5, 10 or 17 mm (Table 1, flight thickness).
With regards to claim 10, Torii teaches in Example 10 using a screw with a shaft diameter of 74 mm and a barrel with an inner diameter of 136 mm (Example 10, Tables 1 and 2).  This equates to 31 mm of space between the shaft and the wall of the barrel. 
With regards to claim 11, Torii teaches an external screw diameter of 86, 130 or 175 mm (Table 1).
With regards to claim 12, Torii teaches shank diameters of 41, 74 and 105 mm (Table 1).
With regards to claim 13, Torii teaches shank diameters of 41, 74 and 105 with respective screw flight diameters of 86, 130 and 175 which equates to ratio d/D of 0.48, 0.57 and 0.6 respectively (Table 1).
With regards to claim 17, Torii teaches that the extruder comprises a drive motor (21) for rotating the shaft at values less than 150 rpm (¶ 0093, 0119).
With regards to claims 18 and 19, Torii teaches using the device of claim 1 above for changing a morphology of a water absorbent resin or SAP (¶ 0002, 0011) comprising introducing the gel from a polymerization process into the extruder, operating the screw to grind the gel and discharging the particles to a drying process (¶ 0186-0187, 210).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (Pub No 2016/0199529) as applied to claim 1 above, and further in view of Rauwendaal (PN 4129386).	
With regards to claims 3 and 4, Torii teaches a single screw extruder comprising a central rotating shaft and a helical screw flight (¶ 0097) in which specifics of the flight design such as the number of windings or type of helix is not particularly limited.  Torii does not explicitly teach that the screw has at least three different pitch values along the channel.
Rauwendaal teaches a similar apparatus comprising a single screw extruder (Abstract, Fig. 1, Fig. 7) that has an inlet, a channel within which a helical screw advances material and an outlet.  Rauwendaal teaches an advantageous screw design that has optimized helix angles such that the screw has a first flight pitch in a feed section, a second pitch varying over the transition or conveying section and a third pitch in an output section (Fig. 3, col 4 ln 8-22).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the improved screw design of Rauwendaal in the screw of Torii as both relate to single screw extruders comprising a helical flight presenting a reasonable expectation of success, and Torii teaches that the flight is not particularly limited prompting one of ordinary skill to look to related art.
With regards to claim 14, Torii does not teach specific numeral values for the flight pitch, but rather teaches that they are dependent upon the inner 
With regards to claim 15, Torii in view of Rauwendaal teaches using optimized helix angles in the feed and output sections such as a 20 degree pitch to a 30 degree pitch which inherently adjusts the pitch between vanes with the smallest pitch being 2/3rds the pitch of the largest pitch (col 4 ln 8-22 of Rauwendaal).


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (Pub No 2016/0199529) as applied to claim 1 above, and further in view of Wood (PN 4720254).
With regards to claim 5, Torii teaches a single screw extruder with protrusion shear elements that project into the channel of the barrel, but does not teach that the screw flight comprises at least one cutout.
Wood teaches a similar single screw extruder (Abstract) comprising projecting pins within the barrel of a helical flight screw (Fig. 1, 2) in which there are cutouts (interruptions) in the flight corresponding to the pins to produce shear of the material (Fig. 1, 2, col 2 ln 16-61).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a pin and interrupted flight similar to Wood in the device of Torii as both relate to single screw extruders with projecting shear elements presenting a reasonable expectation of success, and doing so allows for increased shear as discussed in Wood.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (Pub No 2016/0199529) as applied to claim 1 above, and further in view of Zabel et al. (Pub No 2018/0141258).
With regards to claims 6 and 7, Torii teaches an extruder comprising shear elements on the inner surface of the extruder barrel of a constant flight screw, but does not teach a change in the distance between protrusions or shear elements.
Zabel teaches that it was known in the art at the time the invention was made to provide varied distance between pin rows along the conveying direction of an extruder (Abstract) for more efficient performance (¶ 0022).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the advantageous pin design of Zabel in the process of Torii as both relate to pin extruders presenting a reasonable expectation of success, and doing so improves performance of the extruder.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (Pub No 2016/0199529) as applied to claim 1 above.
With regards to claim 16, Torii teaches that the extruder is configured to produce an SAP polymer gel (¶ 0002) and teaches that the throughput of the extruder is dependent upon the inner diameter of the extruder (¶ 0125).  Regarding a desired throughput, it would have been obvious to one of ordinary skill to perform routine experimentation with barrel size as such is a known result effective variable as established in Torii and mere changes in size present a case of prima facie obviousness in the absence of new or unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742